Citation Nr: 0703581	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M. M.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1961 to July 1966 
and from June 1968 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
March 2006.  In March 2006, the veteran submitted additional 
evidence with respect to his claim and submitted a waiver of 
RO review of this evidence.

Additionally, the Board notes that the veteran testified at 
his March 2006 hearing that he believes his service-connected 
heart, back, knees and eye disabilities have increased in 
severity and warrant higher disability ratings and that he 
believes his current anxiety disorder is caused by his 
service-connected heart disability.  As such, the Board 
hereby refers these matters to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the record appears to show that the 
veteran has not worked in several years.  Additionally, the 
record shows that the veteran is currently receiving Social 
Security Disability benefits and disability benefits from the 
State of South Carolina, due to service-connected and non-
service connected disabilities.  Moreover, certain private 
medical evidence of record indicates that the veteran is 
unable to work, but it is unclear from such records whether 
or not the veteran's inability to work is due solely to 
service-connected disabilities.

Therefore, the Board finds that a VA examination to determine 
the current severity of the veteran's service-connected 
disabilities is warranted in the instant case.

The Board notes that the veteran appeared to raise increased 
rating claims and a secondary service connection claim at his 
March 2006 Board hearing at the RO.  The Board has referred 
these issues to the RO for appropriate action.  Should the 
veteran choose to pursue these claims, the adjudication of 
the claims could potentially impact the veteran's TDIU claim 
as eligibility for TDIU is based, in part, on the percentage 
of disability rating assigned to service connected 
disabilities.  As such, the Board is instructing the RO to 
first determine if the veteran chooses to pursue the 
increased ratings and secondary service connection claims.  
If the veteran chooses to pursue such claims, the RO should 
adjudicate the claims first and then re-adjudicate the TDIU 
claim in accordance with the instructions below.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  If the veteran chooses to pursue the 
claims of increased ratings and secondary 
service connection for a psychiatric 
disability, the RO should adjudicate 
these claims prior to adjudicating the 
issue of entitlement to TDIU.

3.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service-
connected coronary artery disease, 
osteoarthritis of the lumbosacral spine, 
status post medial meniscectomy of the 
left and right knee, dry eye syndrome, 
corneal erosion of the left eye, 
tinnitus, bilateral hearing loss, 
diverticulosis with hiatal hernia, and 
seborrheic dermatitis.  The examiners 
should specifically report all functional 
impairment caused by the service-
connected disability.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
TDIU.  If any of the benefits requested 
on appeal are not granted, the RO should 
issue a statement of the case or a 
supplemental statement of the case, 
whichever is appropriate.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


